By the Court.
By the statute, Pat. 186, sec. 7, the creditors must file their plea, within twenty days after the debtor has filed his declaration. In calculating the time, one of the days on which the declaration and plea are filed, is included and the other excluded, (a) Here the declaration was filed on the 28th of October, the plea on the 17th of November. In*cluding one and excluding the other, the plea was filed in season, within twenty days. The court therefore erred in discharging the debtor. There ought to have been a trial of the issue by a jury. Let judgment and order of the court be reversed.


 Den, Bray vs. Fen, Drake, 3 Hal. 303. Day vs. Hall, 7 Hal. 203.